DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 7, 11-15, 25-30, and 46-47 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 Jul. 2022 has been entered.
 
Status of Claims
	Claims 1, 7, 15, and 29 are amended.  Claims 2-6, 8-10, 16-24, and 31-45 are cancelled.  Claims 46-47 are new.

Response to Amendment
	The amendments filed on 15 Jun. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, 7, 11-15, and 25-30 under 35 USC 103 as being unpatentable over Wang et al. (US 2014/0079635 A1; published 2014), in view of Glaser et al. (Bioconjugate Chem.; published 2007) is withdrawn.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the case, claims 11 and 25 are dependent to claims 1 and 15 respectively and claims 11 and 25 require a radioligand of formula 
    PNG
    media_image1.png
    190
    316
    media_image1.png
    Greyscale
.  However, claims 1 and 15 require that R2 is NHR’ wherein R’ is a lower alkyl.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7, 11-15, 25-30, and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0079635 A1; published 2014), in view of Glaser et al. (Bioconjugate Chem.; published 2007) and Bejot et al. (Bioorg. Med. Chem.; published 2012; see attached 892).

	Wang et al. teach molecular probes for detecting lipid composition (see title).  Wang et al. teach molecular probes that can target and selectively bind to lipid matter, such a myelin, and be used to detect and/or image myelin in a subject.  The molecular probes upon administration to a mammal (e.g. parenteral) can readily and selectively localize to myelinated regions of the brain, central nervous system, and peripheral nervous system (see [0065]).   Wang et al. teach molecular probes of formulas 
    PNG
    media_image2.png
    124
    390
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    123
    464
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    166
    383
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    155
    368
    media_image5.png
    Greyscale
 (see [0074], [0076], [0012], [0016]).  Wang et al. teach a wide range of (a)cyclic chelating groups (see [0104]-[0111]).  Wang et al. teach detecting the amount or distribution in a subject (see claim 1). Wang et al. teach that the molecular probe may be radiolabeled to aid in the detection of the molecular probe once it binds to myelin (see [0103]).  Wang et al. teach 18F (see [0007]) and PET imaging (see [0132]).  Wang et al. teach multiple sclerosis (see [0009]).  Wang et al. teach that the molecular probe must meet some biological requirements which may include lipophilicity (see [0132]).  The logPoct was determined as 2.5±0.1 (see [0163]).  Wang et al. teach that one way to assess myelination response in an animal’s brain tissue is to compare the distribution of the molecular probe (see [0130], [0135]).  Wang et al. teach that the molecular probe can additionally include a chelating group or a NIR group (see [0007]).
	Wang et al. do not disclose administering to the subject a radioligand including a compound of formula 
    PNG
    media_image6.png
    140
    284
    media_image6.png
    Greyscale
 wherein R1 is a radiolabeled triazole group and detecting the location, distribution, and/or amount of the radioligand that is bound to and/or labels myelin to detect myelin in the central nervous system tissue.  Wang et al. do not disclose the radioligand having the formula 
    PNG
    media_image7.png
    193
    337
    media_image7.png
    Greyscale
.
	Glaser et al. teach click labeling with 2-[18F]fluoroethylazide for positron emission tomography (see title).  Glaser et al. teach that the click reaction provides a versatile tool for coupling druglike fragments in high yields and under mild conditions, and the 1,2,3-triazole formed is biologically stable, with polarity and size similar to amide bonds.  The reaction can be carried out in aqueous media, and as both alkynes and azides are inert, there is no need for protection groups (see pg. 989).  Glaser et al. teach the radiosynthesis of 2-[18F]fluoroethylazide and 1,3-dipolar cycloaddition with terminal alkynes (see pg. 992, scheme 1).  Glaser et al. teach that entry 8 resulted in > 90% yield (see pg. 922).  Glaser et al. teach that the Cu catalyzed Huisgen 1,3-dipolar cycloaddition provides a simple, flexible and highly efficient method for 18F-labeling of small molecules and peptides (see pg. 992).
	Bejot et al. teach a fluorous and click approach for screening potential PET probes (see title).  Bejot et al. teach that radiopharmaceutical development could benefit from the very efficient click chemistry approach, readily providing freshly produced libraries of radiolabeled candidates that could be evaluated in vitro at the tracer level (see pg. 342).  Bejot et al. teach the coupling of 2-fluoroethylazide to propargyl substrates (see scheme 2).  Bejot et al. teach that the synthon was subsequently conjugated to propargyl-functionalized molecules in the copper(I) catalyzed Huisgen [3+2] cycloaddition.  Various substrates were hence successfully 18F-radiolabeled without the need for protective groups nor intensive radiochemical optimization, and could be further evaluated in vitro (see pg. 327).  Bejot et al. teach physiochemical properties of various fluorinated nitroaromatics (see table 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Wang et al. by incorporating a 2-[18F]fluoroethyl-1,2,3-triazolyl methylene group at the either the -NH2 or -NHMe substituents of compound 7 in Wang et al. and then parenterally administer that compound to a subject, optionally having MS, and detect the distribution, location and/or amount of the radioligand that is bound to and/or labels myelin to detect myelin in the tissue and optionally compare the detected distribution and/or amount of the radioligand to control as taught by Wang et al., Glaser et al, and Bejot et al. because it would have been expected to advantageously enable in vivo PET detection of myelin and/or myelin related disorders using a radioligand prepared in high yield without the need for protecting groups under mild conditions.  The modification of Wang’s compound 7 by the incorporation of 2-[18F]fluoroethyl-1,2,3-triazolyl methylene group at the -NH2 results in a compound having a log P less than about 4.0. See specification, pg. 71, table 2.  The lipophilicity is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention. See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a log P of less than about 4.0 because Wang et al. teach that the molecular probe must meet some biological requirements which may include lipophilicity and then exemplifies a compound with log P of about 2.5.  It would have been obvious to person of ordinary skill in the art before the effective filing date to modify Wang et al. by further incorporating a chelating group or an NIR group as taught by Wang et al. because it would have been expected to advantageously improve the MRI contrast properties of the molecular probe and/or enable NIR imaging.  

Applicants Arguments
	Applicants assert that one of ordinary skill would not find it predictable and/or have a reasonable expectation of success that the molecular probes of Wang would be modified to include a triazole radiolabel and R2 being NHR’, where R’ is a lower alkyl group and still be used in a method of detecting in a subjects CNS.  Neither Wang nor Glaser teach molecular containing probes containing a triazole group could cross the BBB while binding to myelin.  Addition of a triazole radiolabel having 18F could result in the molecular probe being unable to cross the BBB.  Even minor modification could alter the compound’s specificity.  

Applicant's arguments filed 15 Jun. 2022 have been fully considered but they are not persuasive. Wang teaches that the molecular probes upon administration to a mammal can readily and selectively localize to myelinated regions of the brain and central nervous system.  Wang teaches and suggest stilbene derivates of compound 7 therein containing a chelating group selected from a wide range of chelating groups at one or both amine substituents. Consequently Wang suggests that compound 7 can be modified by incorporation of a 2-[18F]fluoroethyl-1,2,3-triazolyl methylene group at one amine substituent to obtain a probe for detecting myelin in the CNS with a reasonable expectation of success.  The incorporation of a 2-[18F]fluoroethyl-1,2,3-triazolyl methylene group in compound 7 does not substantially alter to lipophilicity in comparison to [125I]9 in Wang (cf. 2.5 for [125I] and 2.86 for 21).  The art of record does not teach or suggest that proposed modification to Wang’s compound 7 could result in the molecular probe being unable to cross the BBB.  Lee teaches structurally different compounds which bind to a different target, amyloid beta aggregates.  Lee does not inform one of ordinary skill in the art about the proposed modification of Wang’s compound 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618